Mb. Justice HebNÁNDez
delivered the opinion of the court.
By public instrument number 177, executed in the town of Yabncoa under date of September 21, 1891, before Notary Marcelino Esteváne'z Nanclárez, a regular general partnership, with its domicil in said town, was entered into between Domingo González y Gonzalez, Jacinto Gómez Sierra, Manuel Méndez Rodríguez, and Juan Antonio Ramón and Manuel Méndez Agodilla y Rodriguez, the last two represented by José Rodríguez de las Albas, and to this partnership, which was to engage in the purchase and sale at wholesale and retail of merchandise, provisions, products of the country and any other legitimate commercial goods, and which was to do business under the firm name of González, Méndez & Co., the three first named being the managing partners thereof, Domingo González contributed 48,620.87 pesos, Jacinto Gómez 8,604.26 pesos, Manuel Méndez 841.46 pesos, and Juan Antonio Ramón and Manuel Méndez Agodilla 49,860.85 pesos, such contributions making a total of 107,927.44 pesos of the money then current, consisting of merchandise, property and stock on hand which had belonged to them in the firm which had been doing business in said town under the same firm name, of the liquidation of which the new firm assumed charge. Among other agreements it was stipulated that the new partnership should continue in existence for a term of two years from the first day of said September, to expire on August 31, 1893; and that if any of the partners should die during this period, the partnership to be continued until the end of such term with the heirs of the partner or partners who had died, said heirs acquiring the same rights as their predecessors *251in interest liad, except with, reference to the management or administration thereof. By public instrument No. 186 of August 9, 1893, the firm of González, Méndez & Co. was extended ' for another year, under the same agreements and stipulations which governed its constitution; and by another public instrument, No. 185, of August 25,1894, the period was extended in the same manner with the additional stipulations therein set forth, for another year, to -expire on August 31, '(1905; the parties in interest agreeing that if during the last month of said term any of the partners should not express a desire to withdraw from the partnership, the term of duration thereof should be considered as extended, without the necessity of new articles of partnership, for another year, expiring on August 31, 1896. By the last instrument the said partnership was modified on account of Manuel García Fer-nández having entered it as an industrial partner.
Domingo González died on March 26,1895, leaving a closed will which he had executed on the 11th of the same month, which was protocoled by judicial order in the notarial office of Humacao, on the 30th of said month of March; in this will González recognized Carmen Resto as a natural daughter, born in 1882, enumerating among his property all his share at the time of his death from any source in the commercial firm of González, Méndez & Co., of which he was a managing partner, constituting as his sole and universal heirs his legitimate mother, Vicenta González, and his said acknowledged natural daughter, in equal parts, and appointing as joint executors his partner Jacinto Gómez Sierra, Andrés Antelo y Antelo, and Jaime Bagué Pujáis.
On June 28, 1895, the executor Jacinto Gómez Sierra and Petrona Resto, the mother of Carmen González Resto, a minor, proceeded by common agreement’ to make a general inventory and appraisal of the property left by Domingo González at his death, and they declared in a private document; signed by them and witnessed by Gregorio Berrios and *252Juan Ayuso, that the term of duration of the commercial firm of González, Mendez & Go., of which firm Domingo González had been a managing partner, not having terminated as yet, and it being therefore impossible to determine exactly the amount or share of said Domingo in said firm on the date indicated, such amount was conservatively fixed at 37,500 pesos, subject to the amount which might appear upon the termination or liquidation of the said firm. To this sum was to be added the value of twenty-five shares of the Banco Territorial y Agrícola de Puerto Rico, belonging to González, for which he had paid 1,450 pesos, which item added to the former gives a total of 38,950 pesos.
Under the said inventory and appraisal, Jacinto Gómez Sierra and Petrona Resto, as the mother of the minor Carmen González Resto, proceeded on the same date, June 28,1895, to make a provisional liquidation of the estate inventoried in order to make the payment of the property taxes due by reason of the transfer of the inheritance, and reserving a modification of the liquidation, if it became necessary by reason of the result of the liquidation of the firm of González, Mendez & Co., they stated in a private document, signed by both, that the estate inventoried amounted to 38,950 pesos, and as 1,000 pesos was to be deducted therefrom, being the amount of a bequest made by González to the minor, Leonor Martínez, there remained to he divided between the heirs, Vicenta González and Cármen González Resto, 37,950 pesos, the share of each being, according to the will of the testator, 18,975 pesos.
In a letter of February 2, 1896, written by Andrés Antelo to Petrona Resto, he informed her that the share of Domingo González in the firm of González, Méndez & Co. amounted, on July 17th of the preceding year, when an inventory had been taken,- to 67,252.43 pesos.
Under these circumstances, on June 19,1896, Manuel Mén-dez Rodríguez, Jacinto Gómez Sierra, Manuel García Fer-*253nández, Petrona Eesto y Negrón, and Manuel Lomba Peña,, Gómez and García in their own right, and Méndez in his own right and as the attorney in fact of his mother, María Rodriguez López and brother Juan and sister María Méndez Rodriguez, of whom Maria acted in her own right and on behalf of her minor children Ceferino, José and another José Méndez, Rodríguez, Petrona, as the legal representative of her minor daughter, Cármen González Resto, who was under her parental authority, and Lomba, as the attorney-in-fact of Vi-centa González Alonso, executed in the town of Yabucoa, before Notary Marcelino Estebánez Nanclárez, an instrument relating to the withdrawal of a partner, with assignment of rights and actions and modification of a commercial partnership, which instrument contained the following clause among others:
“First. The parties hereto, Petrona Resto y Negrón and Manuel Lomba y Peña, the former in the name and on behalf of her minor daughter, Carmen González y Resto, under her parental authority, complying with the promise of sale made by deed No. 89, executed before me on May 20th last, and the latter on behalf and as the attorney-in-fact of Vicenta González y Alonso, by virtue of the power of attorney inserted, assign and convey to the said firm of González, Méndez & Co., represented by the partners thereof present, the eo-ownership, share and all undivided rights and actions of every description in each and every kind of property, real and personal, chattels, property rights, and all other property of the said firm which may now or hereafter belong to their predecessors in interest the said Carmen González Resto and Vicenta González y Alonso, as the daughter and mother, respectively, and heirs of the deceased Domingo Gon-zález y González, a managing partner of said firm, subrogating the latter to the place, degree and rights of the assignors for the stipulated price of 24,000 pesos, special national currency, an actual value which they fix by common agreement with the other partners as a just price, at which they estimate that the total share or participation of the deceased partner, González, in said firm may be reduced to upon the liquidation of the same, which sum or price the said Petrona and Manuel Lomba acknowledge this act in my presence and in the presence of the witnesses to have received to their entire satisfaction, in *254the capacities stated, before the execution hereof, from the purchasing firm for the said consideration and amount, that is to say, 12,000 pesos each, in whose favor they execute a receipt by means of this instrument in the most formal and efficient manner.
“Second. The assignors bind their principals to answer for the legitimacy of the rights they assign and the capacity with which they • make the assignment, as well as to the warranty, in accordance with the law; the acquiring firm shall enter upon the possession and shall be considered as the sole owner of the rights and property it acquires from and after this' date, and without the necessity of any act other than this instrument, the parties present explaining that by -virtue of the express agreements the assignment mentioned in the foregoing clause is understood to comprise the undivided co-ownership and share of Domingo González, as such partner, in all the real property and property rights now belonging to the said firm, as described in the corresponding deeds of purchase which will be presented in the registry of property of the district, together with the will of the testator, González, and a copy of this instrument, for the proper record.
‘ ‘ Third. In making the assignment referred to in the s,eeond clause it has been agreed among the parties hereto that the said firm is bound to make the payment of the legacy of 1,000 pesos bequeathed by the testator, Domingo González, in the fifth clause of his will, to the minor, Leonor Martínez, the natural daughter of Juana Martinez, as well as the income fixed from said legacy, to the payment of which the said firm binds itself, in the manner and under the terms provided in said will; and that the assignment is also considered to include the value of the 25 shares of the Banco Territorial y Agrícola of Porto Rico, which become the exclusive property of the assignee firm of González, Méndez & Co., which had belonged to the testator, González, and which appear in the second item in the general inventory of the property of the estate left by Domingo González, made by his executors under date of june 28,1895, for the payment of the property taxes due the Treasury by reason of the transfer of said estate, such taxes .having been paid in accordance with the respective provisional liquidations of June 28, 1895, it being the will of the persons interested that such provisional liquidations be considered as final, inasmuch as the estate therein declared of 38,950 pesos, instead of having been increased, has ' depreciated to the sum of 24,000 pesos, as shown in the first clause of this instrument.
“Fourth. By Virtue of the assignment of rights, and. actions referred to in the first clause of this instrument, Cannen González Resto *255and Vicenta González Alonso, as snob heirs of. the deceased partner, González, became separated from the said firm of González & Co., without any right whatsoever in its property and belongings.
“Fifth. It is the will of the parties hereto, Manuel Méndez Rodrí-guez, Jacinto Gómez Sierra, and Manuel García Fernández, all three in their own right, and the first named also in the capacity in which he appears, that the said partnership of González, Méndez & Co., of which they remain now the only interested partners, continue until the termination of the term fixed in the last extension, and that from and after this date the said partnership be considered as modified in the following manner and terms: 1. That Manuel Garcia, instead of remaining an industrial partner according to the second clause of instrument number 85, of August 25, 1894, aforementioned, shall become a general and managing partner, with the right to sign the firm name and with the same powers granted the other two managing partners in the sixth clause of instrument number 167, also above mentioned, of September 21, 1891, by which said partnership was constituted, and contributing to the capital of the firm the sum of 6,084.60 . pesos, special national currency, which represents the amount of his profits as an industrial partner', according to the last general balance, in accordance with the agreement made at the time he entered the firm as such industrial partner. 2. That the firm name that this company has heretofore had be eliminated, for the reason that the name of the deceased partner, González, can no longer figure therein, and that the name of the other managing partner be substituted therefor; it being understood, therefore, that the firm name under which said company will continue to do business from and after this date shall be that of Gómez, Méndez & Company. ” ■ ' ;
By a later instrument of January 31, 1900, the commercial partnership of Gómez, Méndez & Co. was dissolved and declared in a state of liquidation.
With these antecedents, on January 29, 1901, Petrona del, Carmen González Resto, assisted by her husband Pablo Del-fín Cuesta, who had been appointed her guardian ad litem, brought an action against all the parties to the instrument of June 19, 1896, mentioned, alleging as facts that by- the closed will of Domingo González, protocoled on March 30, 1895, she had been acknowledged as his natural daughter and appointed *256the heir to one-half of his entire estate, consisting of his share as managing partner in all the belongings of the commercial partnership of Gonzalez, Méndez & Co., doing business in Tabucoa, constituted by instrument of September 21, 1891, and extended first on August 9, 1893, and subsequently with modifications on August 25, 1894; that by said instrument of September 21, 1891, Domingo González contributed the sum of 48,620.87 pesos provincial currency, towards the constitution of the firm of González, Méndez & Co.; that when an inventory or general balance was made on July 17,1895, of all the assets of said company, the net share of Domingo Gon-zález was found to amount to 67,252.43 pesos in said provincial currency; that notwithstanding this positive and large profit Petrona Eesto y Negron, the mother of the plaintiff, by instrument executed in Tabucoa on June 19, 1896, sold all the rights of ownership of her daughter in all the property to the other partners of the said firm of González, Méndez & Co. for the very low price of 12,000 pesos, provincial currency; and that subsequently the firm of Gómez, Méndez & Co., the successor of González, Méndez & Co., was dissolved by instrument of January 31, 1900, the assets of the firm being divided among the partners; she cited as grounds of law sections 4 and 164 of the Civil Code, and alleged furthermore that prescription of actions does not run against minors until they reach their majority, and that a frivolous litigant must pay the costs, concluding with the prayer that notice of the complaint be served upon Petrona Eesto, Manuel Méndez Eodriguez, Jacinto Gómez Sierra, Manuel García Fernández, María Eodriguez López, in her own right and on behalf of her minor children, José Méndez Eodriguez, and another son of the same name and surnames, Ceferino Méndez Eodriguez, Juan and María Méndez Eodriguez and Vicenta González Alonso, and that the instrument modifying the commercial partnership of González, Méndez & Co., and assigning actions *257and rights, executed by the defendants on June 19, 1896, be declared null and void by final judgment, and that matters be restored to the condition in which they were before the execution of this instrument, and that, in accordance with the law, the commercial partnership existing before that date be liquidated, with the intervention of the legal representative of the plaintiff, as the heir of Domingo González, a managing partner, and that his net share be delivered to her after deduction of the amounts which lie may have received, with legal interest on the amounts not received, and with the costs of the proceedings against the defendants.
To the complaint were attached certified copies of instrument No. 177, of September 21, 1891, relating to the constitution of the commercial partnership of González, Méndez & Co.; of No. 69, executed on March 30, 1895, relating to the filing in the protocol of the closed will of Domingo González; of No. 118, executed on June 19, 1896, involving the change in partnership of González, Méndez & Co., and assignment' of rights and actions; and of No. 29, executed on January 31, 1900, relating to the dissolution and declaration in a. state of liquidation of the partnership of González, Méndez & Go.; the letter of February 2, 1896, written to Petrona Besto, signed by Andrés Antelo; a certificate of the record of the baptism of the plaintiff, who was born on August 5, 1892, and another certificate of the record of the marriage of Petrona del Carmen González Besto to Pablo Delfín Cuesta y Tolentino, which took place on January 13, 1901.
Attorney Antonio Alvarez Nava, in answering the complaint on behalf of Vicenta González Alonso, contested it and maintained the legal value of the instrument of June 19, 1896, the annulment of which was sought, citing in support of his opposition as grounds of law articles 230 and 234 of the Code of Commerce, as the instrument referred to, which had as a consequence the liquidation of the share of a partner in a *258commercial company, could be executed by Petrona Eesto y Negron on behalf of her daughter, -without the necessity of the previous requisite of judicial authorization.
Attorney Leoncio García Valle, on behalf of Gómez, Mén-dez & Co., made similar opposition, basing his contentions on the same legal grounds as counsel for Vicenta Gonzalez Alonso, pleading, in addition, the exception of prescription of the action brought, in accordance with Article 947 of the Code of Commerce.
Petrona Eesto was declared in default by order of March 29,1902, and the proceedings were continued in her default.
The fundamental facts in the complaint have been proved by the evidence submitted, as also that the commercial firm of Gonzalez, Méndez &¡ Co. was the owner of a number of rural estates recorded in its favor in the Eegistry of Property of Humacao-; that the share of Domingo González in said estates was likewise recorded in said registry in favor of Vicenta González Alonso and Cármen Gonzalez Eesto, as acquired under the title of a testate inheritance, and that by virtue of the instrument of June 19, 1896, relating to the withdrawal of a partner with the assignment of rights and actions and modification of the partnership, the principal clauses of which are inserted, the estates recorded in the registry in favor of Gonzalez, Méndez & Co. were recorded in the same registry in fáV-or of Gómez, Méndez & Co.
The District Court of Humacao rendered judgment on April 18, 1903, the conclusions of law and adjudging portion of which reads as follows:
. “1. By the instrument executed by Petrona Resto on behalf of her minor daughter, Petrona del Carmen González, the rights and actions of said minor in the Estate of Domingo González were assigned to the firm of González Méndez & Co., upon which the new purchasers modified the constitution of the partnership of González, Méndez & Co., for which reason the instrument .embodied two contracts: 0.ne assign*259ing all personal property, chattels and real property in the firm belonging to the minor by paternal inheritance, and another modifying the partnership.
‘12. The said contract of assignment is not a commercial act under the provisions of the Code of Commerce, nor does it partake of the nature of such, as determined in the second article of the said law, because it does not reveal the purpose of traffic and business by means of evolutions tending to the profit produced by the continuous movement of commercial supply and demand.
“3. Although under article 5 of the Code of Commerce, minors may continue, through their guardians, the business of their parents, the act of the sale of hereditary commercial property is directly contrary to the provisions of the said article, as it results in the discontinuation of the business in which the parent was engaged.
■. “4. Even though said assignment be given a commercial character, such assignment should be governed by the rules of the common law, on account of the Commercial Code not making any express provision to.the contrary, according to article'50 thereof.
“5. Said instrument of June 19, 1896, cannot be given the character of a commercial instrument of liquidation, because it is not drawn in accordance with the provisions of articles 228, 230 and 232 of the Code of Commerce.
“6. In accordance with the provisions of article 164 of the Civil Code, promulgated in 1889, and of article 2010 of the Law of Civil Procedure in force, the mother of a minor cannot alienate the property of her daughter without previous judicial authorization.
“7. Acts executed in contravention of the provisions of the law are null, according to section 4 of the Civil Code.
“In view of the provisions of sections 1300, 1301, 1302, 1303,' 1304, 1307 and 1308 of said Civil Code, we adjudge that we should declare, and we do declare, to be null in all the points referred to by the complainant, Petrona del Carmen González Resto, the instrument of withdrawal of a partner with the assignment of rights and actions and the modification of a commercial partnership, executed by Manuel Méndez Rodríguez in his own right and on behalf and as the attorney in fact of his mother, María Rodríguez López, and brothers, Juan and María Méndez Rodríguez, the former in her own name and on behalf of her minor children, Ceferino, José, and another José Méndez y Rodríguez, Jacinto Gómez Sierra and Manuel García Fernández, both in- their own right; Petrona Resto y Negron on behalf of her *260mirtos daughter, Carmen González Resto, and Manuel Lomba Peña, on behalf of and. as the attorney-in-fact of Vicenta González y Alonso, before Notary Marcelino Estebánez Nadares, in Yabucoa, on June 19, 1896; and as a consequence we adjudge the defendants, Petrona Resto, Manuel Méndez Rodríguez, Jacinto Gómez Sierra, and Manuel García Fernández, María Rodríguez López in her own right and on behalf of her minor children, José Méndez Rodríguez and another having the same name and surname, Ceferino Méndez Rodríguez, Juan and María Méndez Rodríguez and Vicenta González y Alonso, as.the legitímate mother of Domingo González y González, to restore things to the state in which they were at the time of the execution of said public instrument, and that,' in accordance with law, they liquidate the commercial partnership of González, Méndez & Co. existing before that date, with the intervention of the present representative, Pablo Delfín Cuesta y Tolentino, of Ms wife, the minor defendant and heir of the partner, Domingo González y González, whose share shall be delivered to her after deducting therefrom the sums received under the contract annulled, plus legal interest, the difference to make up his share, being paid her in addition to legal interest from the date of the execution of the contract annulled. We further adjudge the defendants to pay the costs of this litigation.”
From this judgment counsel for the members of the firm of Gómez, Méndez & Co., that is to say, of all the defendants with the exception of Vicenta Gonzalez Alonso and Petrona Eesto, took an appeal, which was allowed, and which, after the proper legal proceedings, is now pending the decision of this Supreme Court, in which the appellants have been represented by Attorney Juan Hernández López, Carmen González Eesto by Attorney Eafael Tirado Verrier, and Vicenta Gon-zález Alonso by Attorney Dámian Monserrat.
The legal question to be decided is whether the assignment of the rights and actions of all kinds pertaining to Petrona González Eesto in the partnership of González, Méndez & Co., under the will of her deceased father, Domingo González, made in favor of said firm without judicial authority, by public instrument of June 19, 1896, is valid or void in law, because in the former case the modification of said partnership would *261also be valid, and in the latter the modification thereof wonld also be void, on account of resting on an illegal basis.
Section 164 of the Civil Code, cited by the plaintiff in support of her complaint, provides as follows: “The father, or the mother in a proper case, cannot alienate the real property of the child, the usufruct or administration of which belongs to them, nor encumber the same, except for sufficient reasons of utility or necessity, and after authorization from the judge of the domicil, upon hearing the department of public prosecution, excepting the provisions which with regard to the effects of transfers, the mortgage law establishes; ’ ’ and section 334 of said Code, in defining real property, makes express mention in subdivision 1, in regard to lands, and in subdivision 10, upon servitudes and other property rights in real estate.
The juridical entity of González, Méndez & Co. was undoubtedly the owner of real property, as this has been shown by the certificates of the record of the ownership of property of this character in its favor in the Registry of Property of Humacao; but this is not a legal reason for Domingo González, a member of said firm, to be considered a co-owner of such property, although he had an interest in the firm and could transfer said interest to another person with the consent of the other partners, according to article 143 of the Code of Commerce. This doctrine has been sanctioned by the Supreme Court of Spain by decisions of July 12, 1883, and February 23, 1884, which, although of a date prior to that on which the Code of Commerce now in force went into effect, are not opposed to, but are in harmony with, the legal provisions thereof; and if González was not a co-owner or participant in the ownership of the property of any kind belonging to said firm, it is obvious that he could not convey such co-ownership to his natural daughter and heir, Petrona, del Cár-men González Resto.
*262Upon the death of Domingo Gonzalez, on March 26, 1905, the firm of González, Méndez & Co. continued without any change with the heirs of said partner, Vicenta González and Petrona del Cármen González Eesto, subject to the provisions’ of the articles of partnership, and, therefore, all the property which constituted the capital of the firm continued 'subject to the results of the business transactions theretofore made or which might be entered into thereafter in the name and for the account of said company, without it being possible to fix the share corresponding to the heirs of González on account of such share being subject to the contingencies of the liquidation, without which the common ássets could not be divided.
As such liquidation and division were not made, the share of Petrona del Cármen González Resto in the firm of González, Méndez & Co. was not exactly defined or determined at the time of the execution of the instrument of June 19, 1896, and, ■therefore, on this date she was merely the owner of rights and actions the amount of which had been fixed by her, represented by her mother, Petrona Resto, and the other members of the firm of González, Méndez & Co., at a sum which they considered equitable, in view of the balance previously stricken, and taking into consideration the condition of the business of said firm.
Therefore, a contract was executed by said instrument involving the alienation of rights‘and actions by the legal representative of Petrona del Cármen González Resto and Vicenta González Alonso, to the other members of the firm of González, Méndez & Co., without it being possible to qualify such rights as rights of Ownership or property rights in specific real property, and, therefore, as comprised within the provisions of article 164 of the Civil Code, which is in accord with article 205 of the Mortgage Law.
It is true that the law of Civil Procedure which went into effect in this Island in 1886, provides as follows by its article 2010:
*263“Judicial permission shall be necessary in order to alienate or encumber the property of minors or incapacitated persons which pertains to the following classes: 1. Beal property; 2. Public securities and commercial paper of all kinds, whether made' payable to bearer or order; 3. Eights of all kinds; 4. Jewelry, personal property, and precious objects which may be preserved without deterioration.”. But this provision, which in its fullest extent affected not only the tutor and curator but also the father or the mother, in a, proper case, was limited, as to the father and mother, by Article 164 of the Spanish Civil Code, extended to this Island by Eoyal Decree of July 31, 1899, to certain property; that is to say, to real property which includes, as has been stated, property rights of any kind which may affect it thus excluding the other property referred to in subdivisions 2, 3 and 4 of Article 2010 above cited.
That said section 164 of the Civil Code is to be so construed, is shown by its very text which, containing a prohibition as it does, cannot be construed in a broad sense, but only in a restricted sense, in accordance with the rule of legal hermeneutics favorabilia sunt ampliando, et odiosa restringenda, this being further corroborated by another rule of construction inhisi-o unius est ■exclusio alterius, because it having been the purpose of the legislator to determine in Chapter III of Title VI of Book I, of the Civil Code, the effects of paternal authority with respect to the property of children, he would have established all the limitations which he might have considered proper, and would not have established only that made by section 164, when he could have reproduced all of article 2010 had he desired to extend the prohibition to alienate without judicial authority to all the property and rights enumerated in said section.
It is also to be noted that section 317 of the Civil Code provides as follows: “Emancipation qualifies the minor to control his person and property, as if of age; but, until he *264attains Ms majority, tire person emancipated cannot borrow money or encumber or sell real property without the consent of his or her father, and, in the absence of the latter, that of the mother, and, in the absence of both, without that of a guardian. Neither can he or she appear in court without the attendance of such persons.” This provision, as will be noted, deprives an emhncipated minor of the power of himself to encumber or sell real property which, as stated, includes property rights; but this prohibition does not extend to other hinds of property, this section, therefore, bearing a relation to section 164 in so far as the property and rights to which both refer are concerned. And let it not be said that section 164 of the Civil Code can be harmonized with article 2010 of the former Law of Civil Procedure, because the former imposes on the father or mother, in a proper case, the necessity of obtaining judicial authority for the alienation and encumbrance of the real property of a child of which they enjoy the usufruct or have the administration, and the latter imposes the same necessity for the alienation or encumbrance of other property in addition to the former. The legal provisions mentioned are not in harmony with each other but contradictory, and therefore the former being of a subsequent date repeals the latter which is of a prior date.
It is not permissible to allege in opposition to this doctrine the absence of an express declaration by the legislator, because in any ease the repeal of section 1976 of the Civil Code of all provisions of law constituting the common civil law on all matters which are the subject of the former, would be sufficient to hold that the father or the mother was bound to conform to the provisions of the Code and not to those of the Law of Civil Procedure, to determine the effects of the parental authority with respect to the property of children.
We are of the opinion therefore that the instrument of June 19, 1896, by which Petrona Eesto, as the representative of her minor daughter, Petrona del Carmen Eesto, assigned *265or sold to the commercial firm of González, Méndez & Co. all her present and future share in said firm as the heir of Domingo González, is valid, by reason of not being included in the prohibition established in section 164 of the Civil Code and that, therefore, Vicenta González acted with sufficient capacity to execute it, articles 50, 234, and 297 of the Commercial Code, invoked by the defendants who answered the complaint, not being considered applicable to the case, as the act of the assignment or alienation made by Petrona González on behalf of her daughter, is not commercial, and has therefore in itself a special entity distinct and independent of the liquidation of the said firm, which liquidation consists of the collection of the credits of the partnership, the satisfaction of the obligations previously contracted as they fall due, and the closing of pending transactions, according.to article 228 of said Code of Commerce.
If the instrument of June 19, 1896, was valid, in so far as Petrona del Cármen González Eesto as well as Vicenta Gon-zález Alonso became separated thereunder- from the commercial firm of González, Méndez & Co. by the transfer to said company of the interest they had therein, availing themselves of the right afforded by article 143 of the Code of Commerce, said instrument was also valid with relation to the modification of said partnership, because there is no legal reason upon which to base the annulment of such modification.
For the reasons stated,- we believe that the complaint filed by Cármen González Eesto, assisted by her husband, Pablo Delfín Cuesta, should be dismissed, judgment rendered in favor of all the defendants, and the judgment appealed from reversed, with the costs of the proceedings against the plaintiff.

Reversed.

Mr. Chief Justice Quiñones and Mr. Justice Figueras concurred.
Justices MacLeary and Wolf dissented.
*266MR. JUSTICE WOLE.